NUMBER 13-15-00141-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

TRINIDAD GEORGE PEREZ,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 24th District Court
                   of Victoria County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION

               Before Justices Garza, Benavides, and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, Trinidad George Perez, appeals from a denial of his motion for DNA

testing. We dismiss the appeal for want of jurisdiction.

      The record before this court reflects that the trial court signed the order denying

motion for post-conviction DNA testing on September 25, 2014, and that appellant filed
his pro se notice of appeal on November 10, 2014. On March 30, 2015, the Clerk of this

Court notified appellant that it appeared that the appeal was not timely perfected. The

Clerk further advised appellant that the appeal would be dismissed if the defect was not

corrected within ten days from the date of receipt of the Court’s directive. Appellant has

not responded to the Court’s notice.

        An appeal from a denial of a motion for DNA testing is treated in the same manner

as an appeal of any other criminal matter. See TEX. CODE CRIM. PROC. ANN. art. 64.05

(Vernon Supp. 2005). Texas Rule of Appellate Procedure 26.2 provides that an appeal

is perfected when notice of appeal is filed within thirty days after the day the trial court

enters an appealable order. TEX. R. APP. P. 26.2(a)(1). The time within which to file the

notice may be enlarged if, within fifteen days after the deadline for filing the notice, the

party files the notice of appeal and a motion complying with Rule 10.5(b) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 26.3.

        Appellant’s notice of appeal was due to have been filed on or before October 27,

2015.1 See TEX. R. APP. P. 26.2(a)(2). Although the notice of appeal herein was filed

within the fifteen day time period, no such motion for extension of time was filed within

the fifteen day time period. See id. 26.2(a)(2).

        This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent

a timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address



1
  Because the thirtieth day fell on a Saturday, appellant had until the following Monday, October 27, 2014
to file the notice of appeal. See TEX. R. APP. P. 4.1.
                                                    2
the merits of the appeal in a criminal case and can take no action other than to dismiss

the appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).        Accordingly, the appeal is DISMISSED FOR WANT OF

JURISDICTION.

                                                              PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of April, 2015.




                                            3